Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 15-43 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/19/2022, 06/17/2022, 03/25/2022, 02/23/0333, 12/01/2021, 10/05/2021, 01/27/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Instant independent claims 15 and 30 both recite "boundary which satisfies the boundary condition BA and which does not satisfy the boundary condition BB" is not clear". The "boundary conditions" can be defined with just two points, so as soon as two points separated 1 mm fulfil the formulae for the boundary conditions BA and not BB, the grain oriented electrical steel sheet would fall within the scope of claim 15. Nevertheless, instant application PGPUB paragraph [0149] discloses that a relatively high frequency is necessary in order to solve the problem of obtaining excellent magnetostriction and iron loss. This renders the subject matter of the claim unclear. Also, the condition to fulfil claim 15 recites "a boundary which satisfies.. is included". Such recitation is construed so that one boundary comprised in the whole steel sheet would suffice for fulfilling the scope of claim 15, which is clearly not enough. The term "boundary" should be further clarified as to whether it refers to grain boundary or something else.  Hence, claim 15 is interpreted as merely requires two points to measure the deviation angles of crystal orientation and a single boundary encompassing two points is used to satisfy boundary condition BA while boundary condition BB is not satisfied. 
	As a result of rejected independent claim 15, all dependent claims are also rejected under the same statue.
Claim Objections
Instant independent claims 15 and 30 are substantially the same.  Hence, applicant is required to cancel claim 30 due to claim redundancy.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 24, 26 and 30 are rejected under 35 U.S.C. 102(a)(1)/(a)/(2) as being anticipated by Ushigami (US 2009/0173413). 
As for claims 15 and 30, Ushigami discloses a grain oriented electrical steel sheet containing Example 1 (paragraph [0091] sample (B) having Si 3.3%, Mn 0.1%, and amount of C, N, S and All after the final anneal were all reduced to 0.003% or less. (paragraph [0093])  Hence, Sample B meets instant claimed steel sheet compositions.
Figures 2-3 discloses a secondary recrystallized texture pf secondary recrystallized grains aligned with Goss orientation (i.e. the {110}<001>orientation) (paragraph [0002]) lines 2-3) characterized by deviation angles of α ,β and ƴ (paragraphs [0018]-[0020]).  Hence, α ,β and ƴ meets instant claimed α ,β and ƴ.  The average deviation angle α ,β and ƴ were calculated by measure Sample B at 5 mm intervals for the orientation of the crystal grain at 171 points (paragraph [0048]).  Figure 6(f) and Figure (8) represent Sample B having deviation angle ƴ is widely spread to secure a good core loss. (paragraph [0060] Figure 8 specifically has Y coordinate representing ƴ angle of each point and difference of each ƴ angle of each point is greater than 0.5o.  Hence, instant claimed boundary condition BA is met since absolute difference of each deviation angle ƴ is expected to be greater than 0.5o according to Figure 8.
Figure 6(b)(d) and (f) also demonstrates some points having boundary condition BB is not satisfied.   
Hence, Ushigami anticipated instant claims 15 and 30.
As for claim 24, Figure 6(e) ƴ which represents standard deviation of an absolute value of the deviation angle of Sample A being at 2.3o, hence within claimed 0-3.5o.
As for claim 26, Ushigami discloses an annealing separation mainly comprised of MgO was coated before final annealing. (paragraph [0092] last line)  Hence, such coating suggests presence of claimed intermediate layer.  After the final annealing, the sheet was then coated to provide insulating ability and tensile strength (paragraph [0093] lines 2-3).  Hence, instant claimed an insulating coating arranged in contact with the claimed intermediate layer is expected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-23, 29 and 31-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ushigami (US 2009/0173413). 
As for claims 16-23, they are inherent structure limitation due to combination of steel sheet compositions and process of making.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
In the instant case, since the steel sheet product of Ushigami has compositions that meet the instant application composition and is made from a similar process steps comprising slab heating, hot rolling, cold rolling, decarburizing annealing, annealing separator applying, final annealing, , insulation coating process as disclosed by instant application Figure 3 , it is therefore reasonable to believe that the claimed structure limitations would have naturally flowed following the suggestion of Ushigami.    See MPEP 2112.01 I.


As for claims 29 and 31-43, Ushigami discloses Mo is an element effective for raising the specific resistance and reducing core loss and is 0.1% or less.  Hence, Mo<=0.1 overlaps instant claimed 0.003-0.03%.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ushigami (US 2009/0173413) in view of Senda (WO2015040799).
As for claim 25, Ushigami does not discloses applying a local minute strain and forming a local groove to refine a magnetic domain.
Senda discloses introducing strain and grooves on the surface of a steel sheet is a well known magnetic domain refinement technique for reducing iron loos. (Page 1 last paragraph).
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply well known magnetic domain refinement technique by applying strain and form grooves on the surface of a steel sheet as disclosed by Senda, in the grain oriented steel sheet of Ushigami for the benefit of reducing iron loss.
Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ushigami (US 2009/0173413) in view of Fujita (JP2001254155)
As for claim 27, Ushigami does not disclose thickness of fosterite film.
Fujita discloses high silicon steel sheet excellent in high frequency core loss property and expressly disclose (Page 11 last paragraph of English Translation) that most effective thickness of fosterite film is 0.3-5 microns for increasing the amount of magnetism.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply forsterite film thickness of 0.3-5 microns of Fujita, in the grain oriented electric steel sheet of Ushigami for increased amount of magnetism.
Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ushigami (US 2009/0173413) in view of Tanaka (EP0577124B1).
	As for claim 28, Ushigami does not disclose the intermediate layer is an oxide layer with average thickness of 2-500 nm.
	Tanaka discloses a grain oriented electrical steel sheet having excellent punchability and ultra low iron loss by having thickness of an oxide film is 0.3 micron or less (i.e. 300 nm or less) (paragraph [0028][0059]) before coating with an insulating film.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply an oxide film thickness of less than 0.3 microns of Tanaka, in the grain oriented electric steel sheet of Ushigami for excellent punchability and ultra low iron loss.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733                                                           3